Citation Nr: 1423688	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  04-22 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include as secondary to service-connected right ankle disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right ankle disability.

3.  Entitlement to service connection for hypertension, on a direct-incurrence basis.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to August 1974 and from August 1977 to November 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).

By an April 2007 Board decision, the Board, inter alia, denied the issues of entitlement to service connection for a neck disability and a left ankle disability, both on a direct-incurrence basis, and referred the issues of entitlement to service connection for a neck disability and a left ankle disability, both as secondary to service-connected right ankle disability, to the Agency of Original Jurisdiction (AOJ) for development and adjudication in the first instance.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The April 2007 Board decision also remanded the claims of (1) entitlement to service connection for a left knee disability, to include as secondary to a service-connected right ankle disability, (2) whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, on a direct-incurrence basis, (3) whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, on a direct-incurrence basis, and (4) entitlement to service connection for a psychiatric disability, claimed as secondary to a service-connected disability.  

The Veteran thereafter appealed the part of that decision which denied the issues of entitlement to service connection for a neck disability and a left ankle disability, both on a direct-incurrence basis, to the United States Court of Appeals for Veterans Claims (the Court) which, upon a November 2008 Joint Motion For Partial Remand (JMR), promulgated an Order on December 29, 2008 that vacated that part of the Board's April 2007 decision that denied these issues on a direct-incurrence basis and remanded them to the Board.  

In the Introduction of a March 2010 decision, the Board explained that, based on the directions of the November 2008JMR (page 5, last paragraph), and the developments subsequent to the Joint Motion (such as the case of Tyrues v. Shinseki, 23 Vet. App. 166 (2009), and the AOJ's initial adjudication of the issues of entitlement to service connection for a neck disability and a left ankle disability as secondary to a service-connected right ankle disability), the Board recharacterized these issues, both to include the theories of direct and secondary service connection.  

In the March 2010 decision, the Board denied the Veteran's claim to establish service connection for a left ankle disability, to include as secondary to a service-connected right ankle disability, and remanded the issues of (1) entitlement to service connection for a neck disability, to include as secondary to a service-connected right ankle disability, (2) entitlement to service connection for a left knee disability, to include as secondary to a service-connected right ankle disability, (3) whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, on a direct-incurrence basis, (4) whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, on a direct-incurrence basis, (5) entitlement to service connection for a psychiatric disability, claimed as secondary to a service-connected disability.  

In an August 2013 rating decision, the RO granted the Veteran's claim to establish service connection for major depressive disorder associated with a service-connected right ankle disability and assigned a 30 percent initial evaluation, effective from December 16, 2003 through July 15, 2013, and a 10 percent staged initial evaluation from July 13, 2013.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The Veteran has not, to the Board's knowledge, expressed disagreement with the assigned evaluations or effective dates of these awards.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  This action is considered to be a full grant of the benefits sought concerning both issues remanded by the Board in March 2010 regarding service connection for a psychiatric disability, and thus, those matters have been resolved and are no longer in appellate status.

Characterization of issues on appeal

Left knee disability

The Board notes that by a rating action dated in September 1999, the RO denied service connection for a left knee disability, to include as secondary to a service-connected right ankle disability, on the basis that the claim was not well grounded.  The Veteran did not appeal that decision.  However, Section 7(b) of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), eliminated well groundedness from the standard of review of claims for VA benefits, and provided that a claim for benefits denied on the basis of not being well grounded, which became final during the period beginning on July 14, 1999 and ending November 9, 2000, should be readjudicated as if the denial had not been made.  See Section 7(b) of the VCAA, Pub.L. No. 106-475, 114 Stat. 2096 (2000).  Therefore, when the Veteran filed to reopen his previously-denied claim of entitlement to service connection for a left knee disability, in March 2004, the RO undertook readjudication of the claim on the merits in the March 2005 rating action on appeal.  Accordingly, this issue is as stated on the title page, and will be considered on the merits without consideration of whether new and material evidence has been received as per 38 U.S.C.A. § 5108.  

Hypertension

By a rating action dated in October 1993, the RO denied service connection for hypertension, on a direct incurrence basis, on the basis that the evidence did not show a current disability, in-service incurrence of a disease, injury, or symptoms, manifestations meeting the criteria for a 10 percent evaluation during the initial post-service year, or a nexus between a current disability and an in-service disease or injury.  However, evidence was received by VA within the appellate period of the October 1993 rating decision and was pertinent to the Veteran's hypertension claim.  Accordingly, the October 1993 rating decision did not become final with respect to that issue and remained in appellate status until readjudicated by the RO in the March 2005 rating action on appeal.  Accordingly, this issue is as stated on the title page, and will be considered on the merits without consideration of whether new and material evidence has been received as per 38 U.S.C.A. § 5108.  38 C.F.R. § 3.156(b) (2013).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After review of the complete record, the Board concludes that additional development is necessary in order for VA to fulfill its duty to assist the Veteran.

In the August 2013 rating decision and an August 2013 supplemental statement of the case (SSOC), the RO referred to VA treatment records dated to August 2013 and a report of a July 18, 2013 VA examination conducted in connection with the Veteran's left knee disability claim.  Unfortunately, although this pertinent evidence is considered to be in VA's constructive possession, it is not associated with paper claims file or electronic file (Virtual VA and VBMS), and thus, it is not available for review by the Board.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Presumably, this evidence is associated with a temporary folder created and maintained at the RO in an effort to expeditiously process other claims filed by the Veteran during the pendency of the present appeal.  A remand is necessary because the record currently before the Board is incomplete, and there is an indication that the outstanding evidence is pertinent to the issues on appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  Associate any temporary file, maintained at the RO, with the Veteran's VA claims file.  In particular, ensure that a copy of the July 18, 2013 VA examination conducted in connection with the Veteran's left knee disability claim and all records of VA treatment from the VA Medical Centers (VAMC's) in Saginaw, Michigan, (from March 2009) and Detroit Michigan, (from June 2009) are associated with the record.  

2.  Thereafter, conduct any development which reasonably flows from the above directives, to include providing the Veteran with additional VA examination(s), and/or obtaining clarifying medical opinions (current and retrospective) pertinent to his claims remanded herein. 

3.  Thereafter, readjudicate the issues on appeal, considering all evidence of record.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond. The case should be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



